DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 4, 10, 12-18, and 21-41 are pending in this application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 4, 10, 12-18, and 21-38, drawn to a compound of Formula I’, Formula I or Formula II; or a pharmaceutical composition comprising the compound of Formula I’, Formula I or Formula II.
Group II, claim(s) 39, drawn to a method of treating a disease, disorder, or syndrome mediated at least in part by modulating in vivo activity of a protein kinase, comprising administering to a subject in need thereof, a therapeutically effective amount of a compound of Formula I’, Formula I or Formula II.
Group III, claim(s) 40 and 41, drawn to a process for making a compound of Formula I’.

Shared Technical Feature does Not Make a Contribution over the Prior Art:
According to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions.  The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state – “The expression ‘special technical features’ as defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art”.  The unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art.  The technical feature that unites the groups is not a contribution over the art.
In the instant case, Groups I, II and III lack unity of invention because even though the inventions of these groups require a common technical feature of a compound of formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2016/184434, which reference teaches compounds that fall within the instantly claimed Markush Formula I’ or structural analogs thereof.  Therefore, Formula I’ is not a special technical feature because it does not make a contribution over the prior art and unity of invention is lacking among Groups I, II and III.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Election of species:
In addition to the election of a single group of invention from above, applicant is advised that the reply to this requirement to be complete must include (i) an election of a species1 (within the elected group) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The compounds of Groups I-III represented by various structural formulae are not regarded as being of similar nature because: (1) a significant structural element is not shared by all of the alternatives.  The compounds of Groups I-III are structurally too diverse to the extent 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

September 11, 2021
	
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A “species” is a specific compound, for example, within the generic structural Formula I’ of claim 1 with all variables defined to represent a specific group, such as specific examples disclosed in the specification at Table 1, pages 58-69; or the compounds represented Formula I, disclosed in Table 2, pages 71-82; or the compounds of Formula II, Table 3, pages 84-85.